Citation Nr: 1722613	
Decision Date: 06/19/17    Archive Date: 06/29/17

DOCKET NO.  11-31 135	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitled to service connection for sleep apnea.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

K. Vuong, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1976 to November 1980.  

This appeal comes to the Board of Veterans' Appeal (Board) from an August 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.  

In March 2013, the Veteran testified at a Travel Board hearing before a Veterans Law Judge (VLJ).  A transcript of that proceeding is of record.  The VLJ who held that hearing is no longer at the Board.  The law requires that the VLJ who conducts the hearing on appeal participate in any decision made on appeal.  38 U.S.C.A. § 7107 (c) (West 2015) 38 C.F.R. § 20.707 (2016).  In a February 2017 letter, the Veteran was informed of his right to have another hearing with another VLJ, but he declined the opportunity.    

The Veteran submitted a timely notice of disagreement (NOD) with respect to a December 2016 RO rating decision which denied service connection for tinnitus and bilateral hearing loss; granted service connection for scar with a 0 percent rating effective September 17, 2016; and continued a 0 percent rating for pseudofolliculitis barbae.  Although the RO has not yet issued a statement of the case (SOC), the issues are acknowledged in the electronic Veterans Appeals Control and Locator System (VACOLS) and the electronic file contains notes regarding work done on the issues.  As the receipt of the NOD has been acknowledged by the RO, this situation is distinguishable from Manlincon v. West, 12 Vet. App. 238 (1999), where a NOD had not been recognized.  Since VACOLS and the electronic claims file reflect that the NODs have been documented and that additional action is pending at the RO, Manlincon is not applicable in this case.  Thus, the Board will not further address these matters at this time.

This case was remanded by the Board for further development in March 2014.  That development has been completed.


FINDING OF FACT

The evidence is in equipoise as to whether the Veteran's sleep apnea is related to service. 


CONCLUSION OF LAW

Resolving all doubt in favor of the Veteran, the criteria for service connection for sleep apnea have been met.  38 U.S.C.A. §§ 1131, 1154, 5107 (West 2015); 38 C.F.R. §§ 3.102, 3.303 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110 (West 2015); 38 C.F.R. § 3.303(a) (2016).  Generally, the evidence must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred in or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004).

In service treatment records from January 1979, the Veteran reported insomnia and recurrent nightmares.  The Veteran noted that when he woke up, his heart was pounding and he was sweating.  The Veteran also complained of chronic tiredness, irritableness and trouble going to sleep.  The clinician noted that the Veteran's ability to speak was impacted by the lack of sleep.  After being hospitalized for observation, the Veteran was diagnosed with depressive neurosis.  In a September 1980 examination, depression and nervous trouble were indicated; frequent trouble sleeping was not indicated.

In a March 2007 private medical examination, the Veteran underwent a sleep study conducted by Dr. P.  The Veteran was diagnosed with hypersomnia with obstructive sleep apnea disorder.  

In May 2008, the Veteran was afforded a VA respiratory examination in relation to this claim.  The examiner reviewed the claims file including the Veteran's service treatment records.  The examiner noted that the Veteran had a history of shortness of breath as well as daytime hypersomnolence, and sleep disruption.  The examiner diagnosed the Veteran with sleep apnea and concluded that it was at least as likely as not related to insomnia and sleeping problems while in service.  A rationale was not provided.
 
In his March 2010 testimony, the Veteran reported that while he was in service, he would have episodes where he would wake up and feel like he was dying.  The Veteran described it as struggling to wake up with increased heart beat and sweating.  The Veteran also testified that his current sleep episodes are similar to the episodes he experienced in service.  

In a July 2011 private medical opinion, Dr. P. indicated he had reviewed the Veteran's military records.  Dr. P. could not determine the onset of the sleep apnea and notes that the Veteran was not diagnosed with apnea in service. 

In April 2013 VA medical records, the Veteran was assessed for sleep-disordered breathing.  The Veteran reported a comorbid condition of insomnia and depression as well as a history of loud snoring, awakening with gasping or choking, cessation of breathing, and excessive sleepiness.  

Pursuant to the Board's March 2014 remand, the Veteran was afforded a VA examination.  In the January 2016 examination, the examiner reviewed the claims file, medical records and conducted an in-person examination.  The examiner concluded that the Veteran's sleep apnea was less likely than not incurred in or caused by service.  The examiner noted that the Veteran was diagnosed with nervousness and insomnia in service.  The examiner highlighted that there was no mention in service of loss of breath or excessive daytime sleepiness.  The examiner noted that there is no mention of frequent trouble sleeping in the 1980 separation examination.  The examiner concluded that the obstructive sleep apnea occurred after military service and that the symptoms in service related to depression and anxiety.

In a February 2016 medical opinion, Dr. H., a private pulmonologist, concluded that it is more likely than not that the Veteran's symptoms in service were related to undiagnosed sleep apnea.  Specifically, Dr. H. reviewed the March 2007 sleep study and the service treatment records.  Dr. H. indicated that the Veteran's daytime fatigue, difficulty sleeping, nightmare and nocturnal diaphoresis were likely symptoms of sleep apnea.  Dr. H. reasoned that the medical profession lacked information regarding sleep disorders in 1979 and thus, the Veteran's condition was misdiagnosed as a psychiatric problem.  

In a September 2016 statement, the Veteran reported that symptoms of sleep apnea including heavy snoring and failure to breath during sleep began in service.

The VA and private medical evidence show a current diagnosis of sleep apnea; thus, a current disability is established.  Additionally, there is competent and credible evidence of an in-service event, namely the January 1979 complaints of insomnia and sleep-related disturbances including nightmares, chronic tiredness, and waking up with a racing heart.  The only question remaining is whether the current sleep apnea is related to service.

The Veteran asserts that his sleep apnea initially manifested during service because of the similarity between in-service and post-service episodes involving difficulty waking, breathing issues, waking up with a racing heart and sweating, and chronic tiredness.  Lay evidence can be competent and sufficient evidence of a diagnosis, or to establish etiology, if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007). 

The Veteran is competent to report symptoms observed in service including the breathing issues, daytime tiredness, and rapid heart rate.  The post-service diagnoses of sleep apnea by medical professionals in March 2007 and April 2013 are based, at least in part, on his reported symptomatology during service.  

The Board has also considered the competent medical opinions regarding the nexus between the in-service condition and the Veteran's current disability.  Of particular note, the February 2016 private opinion of Dr. H. reflects consideration of the Veteran's service and post-service medical history and was supported with a cogent rationale.  The Board notes that Dr. H is also certified in sleep medicine.  Furthermore, the opinion gave a persuasive explanation for the lack of a sleep apnea diagnosis in service.  Therefore, the opinion is highly probative.

The Board also notes that the May 2008 VA medical examiner concluded that the Veteran's sleep apnea is at least as likely as not related to insomnia and sleeping problems while in-service.  Although the lack of rationale diminishes the probative weight of the opinion, the Board notes that the opinion took into consideration the Veteran's service and post-service medical history and provides competent and credible evidence to support the claim. 

The Board has considered the January 2016 VA medical opinion which concluded that sleep apnea is not related to service.  The opinion is competent and probative evidence against the claim.  The opinion reflects consideration of the Veteran's service and post-service medical history, the Veteran's statements, and was supported by a clear rationale.  

Accordingly, the evidence is at least in equipoise as to whether sleep apnea was incurred in service.  All reasonable doubt is resolved in the Veteran's favor and service connection is therefore warranted.  See 38 U.S.C.A. § 5107(b) (West 2015); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

	(CONTINUED ON NEXT PAGE)


ORDER

Resolving doubt in the Veteran's favor, service connection for sleep apnea is granted.



____________________________________________
D. JOHNSON
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


